PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended July 31, August 1, July 31, August 1, Net sales $ Costs and expenses: Cost of sales ) Selling, general and administrative ) Research and development ) Consolidation, restructuring and related (charges) credits - ) - Operating income Debt extinguishment loss ) - ) - Other income (expense), net ) Income before income taxes Income tax provision ) Net income Net (income) loss attributable to noncontrolling interests ) 84 ) ) Net income attributable to Photronics, Inc. $ Earnings per share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted
